Electronically Filed
                                                          Supreme Court
                                                          SCPR-12-0001081
                                                          26-DEC-2012
                                                          10:36 AM
                           SCPR-12-0001081

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   IN RE EDWARD M. KUBA, Petitioner.


                          ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of Petitioner Edward M. Kuba’s
petition to resign and surrender his license to practice law in
the State of Hawai#i, filed pursuant to Rule 1.10 of the Rules of
the Supreme Court of the State of Hawai#i (RSCH), and of the
affidavits and exhibits in support thereof,
          IT IS HEREBY ORDERED that the petition is granted.
          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rule 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Edward M. Kuba, attorney number 2399, from the
roll of attorneys of the State of Hawai#i, effective with the
filing of this order.
          DATED:    Honolulu, Hawai#i, December 26, 2012.
                                 /s/ Mark E. Recktenwald
                                 /s/ Paula A. Nakayama
                                 /s/ Simeon R. Acoba, Jr.
                                 /s/ Sabrina S. McKenna
                                 /s/ Richard W. Pollack